Citation Nr: 0215977	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for a left thumb 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's father


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1992 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran presented testimony 
before the undersigned Board member in November 2000 at a 
hearing at the RO . 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  There is no competent medical evidence of a current left 
wrist disorder.

3.  There is no competent medical evidence of a current left 
thumb disorder.


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §  1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2001). 

2.  A left thumb disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §  1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

VA has a duty to notify claimants and representatives of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified 
as amended at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)).  
After having reviewed the record on appeal in this case, the 
Board concludes that the VCAA notice requirements have been 
satisfied.  The matter was previously before the Board in 
January 2001, at which time it was remanded for compliance 
with the VCAA.  Pursuant to Board remand, in February 2001 
the RO sent the veteran a letter notifying her of additional 
evidence necessary to substantiate her claims.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (now codified at 38 U.S.C.A. § 5103A).  The 
veteran's service medical records, service personnel records, 
and VA treatment records have been associated with the claims 
folder.  The veteran was afforded VA examinations in 
connection with her claim dated in May 1998 and March 2001.  
In February 2001 the RO attempted to obtain additional 
evidence in support of her claims.  The veteran's response 
was received in February 2001.  She indicated that she 
received VA treatment in June 1998 and July 1998.  These 
records were already of record.  Finally, the veteran 
presented testimony before the undersigned Board member in 
November 2000.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  There is no reasonable possibility that 
any further development could substantiate the claims.  
Accordingly, the Board will address the merits of the 
veteran's claims.

The veteran is currently service-connected for 
dextroscoliosis of the thoracic spine with pain, rated at 20 
percent.  In the claim under appeal, she seeks service 
connection for a left wrist and left thumb disorder.  She has 
put for two theories of entitlement.  In her initial claim 
received in April 1998, she contended that these disabilities 
were due to her duties as a cook in service lifting heavy 
pots and food.  She has also contended that they are linked 
to multiple attempts to insert an IV on her left wrist during 
the birth of her son in service.  She has not contended that 
the claimed disabilities are related in any way to the 
service-connected spinal disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Generally, to qualify for service 
connection, the veteran must prove the existence of a current 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  

The Board has reviewed the evidence of record and finds that 
there is no evidence of a current left wrist or left thumb 
disorder, and "[i]n the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In that regard, 
although VA outpatient treatment records dated in June 1998 
contain a diagnosis of trigger thumb, upon VA examination in 
May 1998, no abnormal objective findings or diagnoses were 
made regarding the veteran's left wrist and thumb.  Further, 
upon VA examination in March 2001, there was no evidence of 
triggering of the veteran's fingers or thumbs.

Upon VA examination in May 1998, the veteran reported 
developing pain in her left wrist in December 1997 and having 
been diagnosed with carpal tunnel syndrome, but she has 
presented no evidence of a diagnosis of carpal tunnel 
syndrome.  Moreover, upon VA examination in March 2001, 
electromyogram (EMG) studies were normal.  The studies did 
not reveal evidence of carpal tunnel syndrome, radial sensory 
neuropathy or C6-7 radiculopathies.  In addition, it was 
noted that the veteran had no particular present complaints 
regarding her hands or wrist.  Finally, VA outpatient 
treatment records dated between December 1998 and June 2002 
are devoid of any complaints of or treatment for a left wrist 
or thumb disorder.  

The only other evidence of record in support of the veteran's 
claim that she has a current left wrist and thumb disorder 
related to service consists of her own lay opinion in various 
statements and testimony presented before the undersigned 
Board member in a November 2000 Travel Board hearing.  As a 
lay person, however, the veteran does not possess the 
requisite medical expertise needed to render a diagnosis or a 
competent opinion regarding medical causation.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, supra.  The 
veteran's statements, therefore, are devoid of probative 
value.

The Board does note that upon VA examination in March 2001 
the examiner reported find slight tenderness over the left 
radial area.  But pain alone, without a diagnosed or 
identifiable underlying condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, supra.

In conclusion, absent medical evidence to confirm that the 
veteran currently has chronic left wrist and thumb 
disabilities which could be related to service, the record 
affords no basis for allowance of the appeal.  In reaching 
this decision, the Board has been cognizant of the "benefit 
of the doubt rule."  However, because the evidence is not in 
relative equipoise, the rule is inapplicable in this case.  
See 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a left wrist disorder, 
is denied.

Entitlement to service connection for a left thumb disorder, 
is denied.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

